Title: From George Washington to Peter Van Brugh Livingston, 30 August 1775
From: Washington, George
To: Livingston, Peter Van Brugh



⟨Si⟩r
⟨Camp at Cambridge—August 30th 1775.⟩

Your Favour ⟨of the 21st Instt is duly⟩ received, inclosing Mr Carter’s In⟨formation of the⟩ Capture of the Charming Sally: whic⟨h from the circum⟩stances attending it, was undoubt⟨edly collusive.⟩ I have received Advice that another Ves⟨sel belonging⟩ to one White at Marblehead, whose os⟨tensible Voyage⟩ was to Casco Bay was carried in soon a⟨fter. Such⟩ Instances of Avarice, at such a Time, & in s⟨uch a cause,⟩ call for a severe Scrutiny, & exemplary Pun⟨ishment.⟩
Mr Livingston & some other Gentlem⟨en from⟩ your City brought us the acceptable News of the ⟨safe⟩ Arrival of a large Quantity of Powder, & 500 Stand ⟨of⟩ Arms. Our Situation is such as requires your immediate Assistance & Supply, in that Article. We have lately taken Possession of a Hill conside⟨rably⟩ advanced towards the Enemy, but our Poverty ⟨prevents⟩ our

availing ourselves of any Advantage of Si⟨tuation.⟩ I must therefore most earnestly intreat that ⟨Measures⟩ may be taken to forward to this Camp in ⟨the most⟩ safe and Expeditious Manner whatev⟨er Ammu⟩nition can be spared from the immed⟨iate & necessary defence of the province. The value of whatever may be sent in Consequence of⟩ this Request, ⟨will be paid by Order⟩ from hence when delivered—or n⟨egociated with⟩ the Honbl. Continental Congress at Philad⟨a as ma⟩y be agreed with the Proprietors: I only req⟨uest th⟩at no Time may be lost thro. any such Difficu⟨lties⟩ as our Situation is so critical & the Exigence so great. The Mode of Conveyance I must leave with the Provincial Congress, or the Committee of the City: I doubt not they will take every Precaution to make it safe & expeditious. I have the Honour to be Sir Your most Obedt & very Hbble Servt

Go: Washington

